DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 9/23/2019.
Claims 1-14 are pending. Claim 1 is independent.

Priority
Acknowledgment is made of applicant's claim of priority as a 371 National Stage Entry of PCT/KR2018/000184 filed on 1/4/2018 which claims priority to Korean Patent Application KR10-2017-0011299 filed on 1/24/2017.
Receipt is acknowledged of certified copies of papers submitted/retrieved under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
The claim interpretation of claims 1-14 as invoking 35 U.S.C. 112(f) and corresponding rejections under 35 U.S.C. 112(b) for lacking structure in the disclosure are withdrawn in light of the amendments to the claims which recite a specific “processor” as the implementing structure thus removing the claim limitations from being interpreted under 35 U.S.C. 112(f). 
The rejections of claims 1-14 (mistakenly recited as claims 1-20 in the last Office action) under 35 U.S.C. 112(b) for being indefinite are withdrawn in light of the amendments the claims which overcome and/or moot such previous rejections by correcting an indefiniteness previously noted.

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.


The double patenting rejections should be withdrawn as the scope of the claims may change in prosecution and/or a terminal disclaimer will be filed in due course when the double patenting rejection is the only remaining rejection.
Examiner respectfully disagrees. Applicant makes no argument, explanation, or reasoning that the scope of the instant or copending claims have changed in a fashion that obviates the double-patenting rejections. Thus, applicant’s remarks that such is a possibility has no bearing on the actual double patenting rejection made. Moreover, such rejection cannot be withdrawn simply based on applicant’s remarks they will file a terminal disclaimer in “due course” without such disclaimer being actually filed. Instead, the double patenting rejection should be maintained until such disclaimer is filed or obviating change in scope is actually made. As neither of those have occurred, the rejection is not overcome, and is maintained as cited below.

With regards to the amendments to the independent claim 1, the claim now incorporates subject matter from previous dependent claim 14 to recite the “graph recommending unit” that recommends “at least one graph template according to the information recorded in the temporal viewpoint, spatial viewpoint, and the user view point of the extracted data cube. Grosset as previously applied to this limitation is silent as to such subject matter. Grosset determines potential report specifications, scores such report specifications, and outputs the scored potential report specifications. However, Grosset does not disclose or suggest any report specification is recommended based on information recorded in the temporal viewpoint, spatial viewpoint, and the user viewpoint of the extracted cube data.
Examiner respectfully disagrees. Applicant’s arguments mischaracterize the teachings of Grosset and ignore portions of the reference explicitly cited in the previous rejections. Specifically, Grossest as in [0027]-[0030], [0039], [0046], and [0052] is explicitly directed to recommending report visualizations (i.e. graph templates) for multidimensional cube data as specified by a user query. As cited in the previous rejection this includes as in [0015] and [0035] a report recommends specific graph template objects based on the specified query and cube data elements. Most specifically as in [0052]-[0056] potential report specifications and visualization output is based on “the data elements to be included in the report” per the user’s specification/query on the cube data and data elements. 
Such data elements in Grosset as in [0046] are also explicitly “data elements within multidimensional data” and relate to data cubes, as well as in [0024], [0027], and [0028] wherein such data elements  when considered for report specifications are linked to “dimensions” of the data elements or the viewpoints. Grosset then discloses such data elements do include dimensions or viewpoints that are temporal, spatial, and user viewpoints. Specifically, Grosset in [0024] describes such “multidimensional data elements” include at least “a date” (i.e. a temporal viewpoint), “a store identifier” (i.e. a spatial viewpoint), and “a sales person” (i.e. a user viewpoint). Similarly, [0027] describes “time values” (i.e. temporal viewpoint) as well as “sales regions” and “locations” (i.e. spatial viewpoints) as data element dimensions. See also [0029] and [0063]. Thus contrary to applicant’s assertion, Grosset clearly indicates the data elements processed and considered in [0052]-[0056] to provide report output visualizations based on templates does consider the temporal viewpoint, spatial viewpoint, and user viewpoint of the cube data, as that is the described dimensions of the cube data processed for such recommendations in Grosset. Therefore, applicant’s arguments against Grosset are not persuasive and the claims stand rejected as cited below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 6-7, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6- 13 of copending Application No. 16/480,660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include all the same limitations as in the copending application with the copending application further narrowing the same scope. Thus the instant claims would anticipate or be anticipated entirely by the copending application, thus rendering the claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A comparison of the claim language is made below to show the claims as patentably indistinct and to emphasize the only differences in the claims.

Instant Application 16/480,648
Copending Application 16/480,660
1.) A numerical information management device using a data structure, the numerical information management device comprising a processor configured to implement: a data structure unit which converts numerical information into cube data including numerical values and metadata for analyzing the cube data when the numerical information is input; 


[later in claim 1] wherein the cube data has a set row structure including a temporal viewpoint for recording time information, a spatial viewpoint for recording spatial information, and a user viewpoint for recording information other than the time information and the space information; and



 a content providing unit which extracts metadata corresponding to a search keyword and extracts and analyzes corresponding cube data using the extracted metadata to provide a graph for the numerical information;


wherein the content providing unit further includes a graph recommending unit which recommends the at least one graph template according to the information recorded in the 







 and a numerical value and metadata for analyzing the cube data and stores at least one graph template; 

a search unit receiving a search keyword and a search option; and 

a content providing unit which extracts metadata corresponding to the input search keyword and search option, extracts and analyzes the corresponding cube data using the extracted metadata, and generates and provides at least one graph.


a numerical value, and 

the data structure unit extracts at least one of the temporal viewpoint, the spatial viewpoint, and the user viewpoint and the numerical value from the input numerical information and records the extracted viewpoint and the numerical value in a corresponding area to generate the cube data and stores the generated cube data in the DB by a file unit.
[from claim 1]


a numerical value 

4.) … calculates a correlation coefficient for at least one viewpoint 30of a temporal viewpoint and a spatial viewpoint of the first cube data corresponding to the specific graph and a temporal viewpoint and a spatial viewpoint of the cube data stored in the DB when the search option is a correlation search for the specific graph and provides a second result list including at least one second result graph 16using at least one second cube data in which a correlation coefficient having a predetermined value or more is calculated.
3.) The numerical information management device of claim 2, wherein the cube data is configured by at least one set row forming a file.
8.) The numerical information management device of claim 1, wherein the cube data is configured by at least one set row forming a file and stored in the DB by a file unit.

9.) The numerical information management device of claim 1, wherein the temporal viewpoint, the spatial viewpoint and the user viewpoint of the cube data are divided into a plurality of viewpoints, and the plurality of viewpoints are hierarchically divided into a higher concept and at least one lower concept depending on the higher concept, and each viewpoint has a hierarchical name according to a hierarchical position.
6.) The numerical information management device of claim 4, wherein the metadata includes file index information, a column name, analysis information, and management information corresponding to the corresponding cube data, and the DB stores information included in the metadata in the form of a relational table, the column name is defined by a hierarchical name order of each viewpoint included in the corresponding cube data, and the analysis information includes at least one of unit information for representing a numerical value included in the input numerical information, in 

7.) The numerical information management device of claim 1, wherein the temporal viewpoint has a first corresponding hierarchical name, the spatial viewpoint has a second corresponding hierarchical name different from the first corresponding hierarchical name, and the user viewpoint has a third corresponding hierarchical name different from the first and second corresponding hierarchical name different from the first and second corresponding hierarchical names.
11.) The numerical information management device of claim 9, wherein a hierarchical name in the temporal viewpoint is tn, a hierarchical name in the spatial viewpoint is ln, a hierarchical name in the user viewpoint is Un, and n is a hierarchical level.
10.) The numerical information management device of claim 6, wherein the content providing unit includes: a metadata extracting unit which extracts metadata including a hierarchical column name corresponding to the search keyword; 
a cube data extracting unit which extracts the corresponding cube data using the file index information and the column name of the extracted metadata; and a graph providing unit which analyzes the extracted cube data using the analysis information of the extracted metadata 

extracts at least one first metadata including the input search keyword when the search option is a general search and provides a first result list including at least one first result graph using first cube data corresponding to the extracted first metadata.
11.) The numerical information management device of claim 1, wherein the inputted numerical information is information having a numerical value input by a user interface or information having a numerical value collected in the Internet and a designated local network using a bot, and when the numerical information is input through the user interface, the content providing unit generates and provides the graph for the inputted numerical information using the cube data and metadata converted by the data structure unit.
12.) The numerical information management device of claim 1, wherein the numerical information is information having a numerical value input by the user or information having a numerical value collected from the Internet and a designated local network using a bot.
12.) The numerical information management device of claim 1, further comprising: a content sharing unit which provides the graph provided by the content providing unit through a user-specified social network services/sites (SNS), a link URL, and a download.
13.) The numerical information management device of claim 1, further comprising: a content sharing unit which shares the graph provided by the content providing unit through a user-specified social network services/sites (SNS), a link URL, and a download.
13.) The numerical information management device of claim 1, wherein the content providing unit extracts a graph template designated by the 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the numerical management device “comprising a processor” to implement the various units of the device. The original disclosure has no mention or suggestion of any form of a processor. The original drawings show no such processor, microprocessor, CPU, or any form of computer hardware. Instead, they appear to show generic modules/units without being tied to any form of a computer, computing environment, etc. Similarly, the specification does not 
Applicant in the remarks, on page 9 admits that the terminology “a processor” is not within the specification. Applicant argues there is no a word-for-word requirement to support the amended limitation. While that may be true, there is no indication or disclosure of any kind in the specification or drawings of any form of computer, computer hardware, etc. at all. There is nothing disclosed to tie the disclosure to a computer environment and this certainly does not support the recited “processor.” Applicant argues a person of ordinary skill in the art would understand the operations claimed would be performed by the circuits of a computer. Examiner disagrees. As explained, there is no language or disclosure that even implies the circuits of a computer, CPU, ASIC, etc. applicant claims are supported by “implicit disclosure.” Thus, the recitation of “a processor” represents new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 14, the claim recites on line 2 “recommend the graph template”, however claim 1 from which claim 14 depends recites “recommends the at least one graph template.” It is unclear and indefinite how claim 14 can refer to “the graph template” when the independent claims is recommending “at least one” graph template. The confusion in antecedent basis renders the scope of the claim indefinite.
Further regarding claim 14, the claim recites on lines 4-5 “when the numerical information represents all of the temporal viewpoint, the spatial viewpoint, and the user viewpoint” that the recommendation is for a “multi-bar series.” However, claim 1 recites “converts numerical information into cube data” and “wherein the cube data has a set row structure including a temporal viewpoint, … a spatial viewpoint, … and a user viewpoint.” It is unclear and indefinite how numerical information that is in a “set” cube data row structure could not have all three of those viewpoints. Thus, the scope of “when” such occurs would appear to be always. Further, the claim confounds this by reciting other forms of graphs “when” the numerical information includes only one of those viewpoints. But it is unclear how only one such viewpoint could occur, as the structure of the cube with all viewpoints is described as “set” and therefore not changed. Thus, the scope of the claim is indefinite.
Further regarding claim 14, the claim recites on line 7 “a hierarchy value is 6 or less.” It is unclear and indefinite what that scope of any “hierarchy value” is, how it relates to the cube data or viewpoints, or the scope of such “hierarchy values.” Nothing in the claim or its parent implies a hierarchy of any sort, so it is unclear what such “hierarchy values” represent in relation to the cube, dimensions, viewpoints, etc. Therefore, the scope of the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al., U.S. Patent Pub. No. 2004/0122844 (hereinafter Malloy) in view of Grosset et al., U.S. Patent Pub, No. 2014/0278813 (hereinafter Grosset).


[Claim 1] A numerical information management device using a data structure. the numerical information management device comprising a processor configured to implement: (See Malloy Fig. 29 and [0299]-[0303] wherein the invention is implemented as a device for managing numerical information using data structures. See also [0057]-[0062] and [0175], [0180]. See also Fig. 29, Item 2902 processor).
a data structure unit which converts numerical information into cube data including numerical values and metadata for analyzing the cube data when the numerical information is input; (See Malloy Fig. 1, 2, 4, and 5 as described in [0059], [0065], [0069]-[0071], and [0077]-[0083] wherein data structure converts existing table numerical information into cube data with the numerical values of the table and metadata modeled for dimensions and attributes to create a analyze the cube for such information as a cube model and cube metadata for input tables/files of numeric information. See also Figs. 10 and 11 and [0087]-[0102] describing cube data and metadata for converting to cube. See further Fig. 18A, [0139]-[0144] and [0168]-[0171]. Note as well [0175] and [0180] wherein the initial database table information is explicitly numerical information, as shown in Figs. 19-21 and described in [0174]-[0180] wherein explicit numerical information is converted and stored as a data cube along with metadata for the specific dimensions and organization for analysis as a cube as described).
a (database) DB which  stores the converted cube data separately from the metadata, and… (See Malloy Fig. 1, Fig. 6, and [0022] and [0059]-[0065] as well as [0078]-[0083] wherein the cube data converted from the tables and the metadata for the cube is stored in a database as in [0083] as separate metadata objects for the cube. See also [0098]-[0099], [0139]-[0140], [0169]-[0172], [0283] describing creation of cube for storage and further analysis along with metadata to create such cube).
a content providing unit which extracts metadata corresponding to a search keyword and extracts and analyzes corresponding cube data using the extracted metadata… (See Malloy at least [0283]-[0288] wherein converted/generated cube with cube metadata objects is queried to retrieve and analyze results set based on keyword query of column names and attributes as extracted metadata. See also [0274] and [0295]-[0297]).
wherein the cube data has a set row structure (See Malloy [0139]-[0142], [0180]-[0181], [0206]-[0215], [0229], [0253], [0285] wherein the cube data has a set row structure as requested) including a temporal viewpoint for recording time information, (See Malloy [0206]-[0214] cube includes time/temporal viewpoint. See also [0072], [0103]) a spatial viewpoint for recording spatial information, (See Malloy [0206]-[0214] cube includes location, geographic region spatial viewpoint. See also [0072], [0075], [0079], [0103]) and a user viewpoint for recording information other than the time information and the space information,   (See Malloy [0206]-[0214] includes user viewpoint for information on user requests information such as sales. See further [0009] dimensions/viewpoint includes “customer”, [0109] dimension include user employee viewpoint such as CEO, [0215] customer dimension).
Malloy does not explicitly teach:
stores at least one graph template; and 
[analyzing cube data] to provide a graph for the numerical information. (But note Malloy generally as in [0017], [0253] generally providing report output after analyzing multidimensional data including visualizations).
wherein the content providing unit further includes a graph recommending unit which recommends a graph template according to the information recorded in the temporal viewpoint, the spatial viewpoint, and the user viewpoint of the extracted cube data.

stores at least one graph template; and (See Grosset Figs. 2-3 and [0027]-[0030] wherein there are stored templates for report generation from multidimensional data including as in [0027] stored templates for various graph/chart reports. See further [0034], [0039], [0044] and [0046] cubes are stored along with various graph/chart templates in storage database).
[analyzing cube data] to provide a graph for the numerical information. (See Grosset [0046]-[0047] analyze cube data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph).
wherein the content providing unit further includes a graph recommending unit which recommends a graph template according to the information recorded in the temporal viewpoint, the spatial viewpoint, and the user viewpoint of the extracted cube data or a unit of the numerical value. (See Grosset [0015], [0035], and [0052]-[0056] wherein graph template is recommended based on specific query and dimensions on specific data cube, and provides the graph for analyzing the specific cube as selected per the dimensions/viewpoints of the data cube elements as in [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grosset with the teachings of Malloy. One having ordinary skill in the art would have been motivated to combine the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset with the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to allow the user to view the cube data in a coherent manner of a visual report based on a system recommendation without requiring a user to have extensive knowledge of all the different types of reports/graphs possible for the specific data, 

Regarding claim 2, Malloy in view of Grosset as applied above to claim 1 further teaches:
[Claim 2] The numerical information management device of claim 1, wherein the set row structure further includes a numerical value, (See Malloy [0175] and [0180] wherein the initial database table information is explicitly numerical information, as shown in Figs. 19-21 and described in [0174]-[0180] wherein explicit numerical information is converted and stored as a data cube along with metadata for the specific dimensions and organization for analysis as a cube as described
and the data structure unit extracts at least one of the temporal viewpoint, the spatial viewpoint, and the user viewpoint and the numerical value from the input numerical information and records the extracted viewpoint and the numerical value in a corresponding area to generate the cube data and stores the generated cube data in the DB by a file unit. (See Fig. 11 and Figs. 19-22 and [0174]-[[0180] and [0274]-[0284] wherein the specific cube with the specific dimensions including temporal, regions/spatial, and other/user is created and stored for analysis, query, and further access. See also Figs. 27-28).

Regarding claim 3, Malloy in view of Grosset as applied above to claim 2 further teaches:
 [Claim 3] The numerical information management device of claim 2, wherein the cube data is configured by at least one set row forming a file. (See Malloy [0139]-[0142], [0180]-[0181], [0206]-[0215], [0229], [0253], [0285] wherein the cube data has a set row structure as requested as well as [0062], [0288], and [0300] wherein the specific cube and cube view is configured in rows forming an XML or other file. See also Figs. 27-28).

Regarding claim 4, Malloy in view of Grosset as applied above to claim 1 further teaches: 
[Claim 4] The numerical information management device of claim 1, wherein the temporal viewpoint, the spatial viewpoint and the user viewpoint of the cube data are divided into a plurality of viewpoints, and the plurality of viewpoints are hierarchically divided into a higher concept and at least one lower concept depending on the higher concept, and each viewpoint has a hierarchical name according to a hierarchical position. (See Malloy Figs. 12-14 and [0075], [0085], [0102]-[0113], [0139], and [0174] wherein all dimensions/viewpoints of cube data are divided into a plurality of viewpoints as hierarchies with higher and lower level concepts with names as described. See also Figs. 27-28 and [0284]-[0287]).

Regarding claim 6, Malloy in view of Grosset as applied above to claim 4 further teaches: 
[Claim 6] The numerical information management device of claim 4, wherein the metadata includes file index information, a column name, analysis information, and management information corresponding to the corresponding cube data, (See Malloy Figs. 5, 6, 11, and 23 wherein as described in [0077]-[0083], [0089], and [0251]-[0275] wherein the metadata for creating/converting the cube data includes a file index information (i.e. tables to include), column names to include from the tables, analysis information as join on dimensions based on query, and management information based on cube model/view name and other information. See also [0290]).
and the DB stores information included in the metadata in the form of a relational table, the column name is defined by a hierarchical name order of each viewpoint included in the corresponding cube data, and the analysis information includes at least one of unit information for representing a numerical value included in the input numerical information, in graph template information, in hierarchical column names, or in language. (See Malloy Figs  18A-18E metadata stored as relational 

Regarding claim 7, Malloy in view of Grosset as applied above to claim 6 further teaches: 
[Claim 7] The numerical information management device of claim 6, wherein the temporal viewpoint has a first corresponding hierarchical name, the spatial viewpoint has a second corresponding hierarchical name different from the first corresponding hierarchical name, and the user viewpoint has a third corresponding hierarchical name different from the first and second corresponding hierarchical names. (See Malloy Fig. 28 and [0285]-[0288] wherein the cube has hierarchical name for with numbering for each dimension and level. Such that a hierarchical name is based on the level of the hierarchy ‘n’ representing that level. See also [0174], [0290]).

Regarding claim 9, Malloy in view of Grosset as applied above to claim 6 further teaches: 
[Claim 9] The numerical information management device of claim 6, further comprising: a content processing unit which performs at least one of correction, division, deletion, extension, and merging by a set row unit of the cube data, (See Malloy [0122] correction, [0059] deletion, [0228] insert, update/correct, delete, [0277], [0284], [0289], [0295] extension, and [0022], [0071]-[0074], [0096]-[0101], [0136]-[0137] merging/join). 
wherein the content processing unit performs the merging in a set row unit for at least two pieces of cube data in which unit information of the metadata is matched, and performs extension in a set row unit for at least two pieces of cube data in which at least one of the hierarchical column names of the metadata is matched. (See Malloy 0022], [0071]-[0074], [0096]-[0101], [0136]-[0137] 

Regarding claim 10, Malloy in view of Grosset as applied above to claim 6 further teaches: 
[Claim 10] The numerical information management device of claim 6, wherein the content providing unit includes: a metadata extracting unit which extracts metadata including a hierarchical column name corresponding to the search keyword; (See Malloy [0283]-[0290] extracts names of columns for query keyword in cube processing).
a cube data extracting unit which extracts the corresponding cube data using the file index information and the column name of the extracted metadata; and  (See Malloy [0283]-[0290] extracts cube data for columns for query keyword in cube processing).
a graph providing unit which analyzes the extracted cube data using the analysis information of the extracted metadata and extracts the at least one graph template, the at least one graph template corresponding to the analyzed cube data, to provide the graph. (See Grosset [0046]-[0047] analyze cube data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph).

Regarding claim 11, Malloy in view of Grosset as applied above to claim 1 further teaches: 
[Claim 11] The numerical information management device of claim 1, wherein the inputted numerical information is information having a numerical value input by a user interface or information having a numerical value collected in the Internet and a designated local network using a bot, and (See Malloy [0010] and [0012] input base numerical information is collected from local systems 
when the numerical information is input through the user interface, the content providing unit generates and provides the graph for the inputted numerical information using the cube data and metadata converted by the data structure unit. (See Grosset [0046]-[0047] analyze cube data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph).

Regarding claim 13, Malloy in view of Grosset as applied above to claim 1 further teaches: 
[Claim 13] The numerical information management device of claim 1, wherein the content providing unit extracts a graph template designated by the user or a recommended graph template from the DB and applies and provides the analyzed cube data to the extracted graph template. (See Grosset [0015], [0035], and [0052]-[0056] wherein graph template is extracted based on user selection after recommendation and provides the graph for analyzing the specific cube as selected).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Grosset and further in view of Hasner U.S. Patent Pub, No. 2013/0339291 (hereinafter Hasner).

Regarding claim 5, Malloy in view of Grosset as applied above to claim 2 further teaches:
[Claim 5] The numerical information management device of claim 2, wherein when a cube data download for the provided graph is requested, the content providing unit provides the corresponding cube data (See Grosset as in [0027] and [0039] wherein providing the graph report includes retrieved underlying cube data and provides the underlying data generally as accessible and requested. Note also [0073] discard invalid data).

[provide the underlying cube data download] as one of a spreadsheet file and a Text file and the provided cube data includes only valid data from which null data is removed.
However, Hasner in the analogous art of presenting a data cube in relation to a report visualization teaches:
[provide the underlying cube data download] as one of a spreadsheet file and a Text file and the provided cube data includes only valid data from which null data is removed. (See Hasner first as in [0021] where a report/graph for a cube is provided based on cube data and then as in [0028], [0036]-[00039], and [0048] sends the cube data for download as an Excel spreadsheet file for valid data as requested relevant measures and invalid data is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasner with the teachings of Malloy and Grosset. One having ordinary skill in the art would have been motivated to combine the excel spreadsheet based download of cube data for a report as in Hasner with the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to allow the user to transform the cube data into a more simplified spreadsheet structure that is easily accessed and understood by computer users familiar with spreadsheets. This provides the benefit that a user who is familiar with spreadsheets, but not familiar with data cubes, can view underlying data for a specific report or visualization/graph that is shared and based on cube data. See Hasner [0005]-[0006] and [0039].

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Grosset and further in view of English et al., U.S. Patent Pub, No. 2014/0164071 (hereinafter English).

Regarding claim 8, Malloy in view of Grosset as applied above to claim 6 further teaches:
[Claim 8] The numerical information management device of claim 6, wherein the graph template information is a special-use graph or a general graph, and the content providing unit analyzes cube data by a predetermined analysis method according to a special use if the graph template information is the special-use graph, (See Grosset [0027], [0043]-[0046], [0051], [0055], and [0085]-[0087] wherein the graph report templates include general and special templates for specific metadata of specific cube types and dimensions and recommends a specific/special graph template for analyzing the cube for a special graph analysis).
Malloy in view of Grosset does not explicitly teach specific report/graph templates as:
wherein the special use is one of map coordinates, baduk, game records genealogy, time tables, body management tables, and molecular formulas.
However, English in the analogous art of analyzing cube business data teaches:
[reports for visualization] wherein the special use is one of map coordinates, baduk, game records genealogy, time tables, body management tables, and molecular formulas. (See English [0011] and Figs. 4, 6, and 8 wherein the catalog/database of interactive visualization graphs include “maps” with coordinate locations. See also [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of English with the teachings of Malloy and Grosset. One having ordinary skill in the art would have been motivated to combine the special map based coordinate graph report templates as in English with the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to provide more meaningful visuals for specific 

Regarding claim 12, Malloy in view of Grosset as applied above to claim 1 further teaches: 
[Claim 12] The numerical information management device of claim 1, further comprising:
Malloy in view of Grosset does not explicitly teach sharing/downloading a graph and data as :
 a content sharing unit which provides the graph provided by the content providing unit through a user-specified social network services/sites (SNS), a link URL, and a download.
However, English in the analogous art of sharing and collaboration on cube business data analyses teaches:
a content sharing unit which provides the graph provided by the content providing unit through a user-specified social network services/sites (SNS), a link URL, and a download. (See English [0035] wherein graph visualizations of cube data are created and then as in [0067] shared on a collaboration platform social network as specified by a user. This includes as in Fig. 10 and [0073]-[0074] a user-specified post to the social network that includes a link to download the underlying graph/visual and data or visual based on the data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of English with the teachings of Malloy and Grosset. One having ordinary skill in the art would have been motivated to combine the sharing and collaboration of cube data and visualizations in a social network as in English with the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to bring users together 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Grosset and further in view of Fan et al., U.S. Patent Pub. No. 2013/0097177 (hereinafter Fan) as cited as pertinent prior art in the previous Office action and on the PTO-892 of 11/24/2020.

Regarding claim 14, Malloy in view of Grosset as applied above to claim 1 further teaches: 
[Claim 14] The numerical information management device of claim 1, wherein the graph recommending unit is configured to have a multi-bar series when the numerical information represents all of the temporal viewpoint, the spatial viewpoint, and the user viewpoint, (See Grosset [0015], [0035], and [0052]-[0056] wherein graph template is recommended based on specific query and dimensions on specific data cube, including as in [0024], [0029], [0042], [0047], [0083]-[0086], and Fig. wherein charts/report graphs recommending include bar, multi-bar, line, and pie charts and when the data include all the dimensions all of the graphs are recommended as shown in Fig. 4 including “bar chart” which as in [0028] is a multi-bar chart for multiple categories. Note that claim 1 recommends at least one graph template, and in Grosset multiple graph templates are recommended for data of all different types. This includes then recommending all of a bar, multi-bar, line, and pie graph/chart for data when it has specific dimensions).
Grosset does not explicitly teach:
recommends the graph template to have a curved-line series if the numerical information includes a time dimension, recommends the graph template to have a bar series if the numerical information includes a space dimension, and recommend the graph template to have a radial series if there is one viewpoint and a hierarchy value is 6 or less. (Note that it is unclear, as explained in the indefiniteness rejections above, what single graph is being recommended since the independent claim recites “at least one” graph. Grosset as cited outputs a plurality of recommended graph templates for data when it has any form of dimensions/viewpoints in the data, such that it would appear to teach even all of recommending these forms “when” the data includes such dimensions, because the reports in all those forms are recommended for all dimensions/viewpoints. To any extent Grosset does not explicitly change to recommend a single form of graph per specific data element dimensions, Fan as applied cures that deficiency).
recommends the graph template to have a curved-line series if the numerical information includes a time dimension, recommends the graph template to have a bar series if the numerical information includes a space dimension, and recommend the graph template to have a radial series if there is one viewpoint and a hierarchy value is 6 or less. (See Fan first as in [0052] wherein operates to recommend graph templates based on certain data dimensions including a bar or column graph such as stacked/clustered multi-bar or multi-column graph, a line series graph, a bar series graph, and/or a pie or radial series graph. Then as in [0062]-[0071] various types are recommended when certain data viewpoints/categories are included in the data including [0063]-[0064], [0072], and Fig. 16 time series dimension included in data provides a line graph template, [0043], [0063], [0065], [0071]-[0072], Fig. 4, and Fig. 16 space/geographic/location dimension recommend a bar series chart/graph, and [0059], [0061], [0070], [0072], [0077], [0081], and Fig. 16 a pie chart is recommending based on dimensions having hierarchy levels that fit within such and note Grosset [0029] pie chart not recommended when hard to read values which is when hierarchy Is over 6 levels as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fan with the teachings of Malloy and Grosset. One having ordinary skill in the art would have been motivated to combine the recommendation of specific graphs per dimensions and elements included in the data/cube as in Fan with the database of graph/report visualization templates for multidimensional cube data for recommendation and selection .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/31/2021